People v Rajbar (2019 NY Slip Op 00311)





People v Rajbar


2019 NY Slip Op 00311


Decided on January 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2015-11406

[*1]The People of the State of New York, respondent,
vOma Rajbar, appellant. (S.C.I. No. 2070/15)


Paul Skip Laisure, New York, NY (Rebecca J. Gannon of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher J. Blira-Koessler of counsel; Ilan Borochov on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Suzanne Melendez, J., at plea; John F. Zoll, J., at sentencing), imposed October 16, 2015, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of his right to appeal was invalid (see People v Glover, 164 AD3d 1259; People v Valentin, 162 AD3d 693). The Supreme Court conflated the defendant's right to appeal with the rights automatically forfeited by a plea of guilty, and failed to ascertain on the record whether the defendant had read the written waiver of the right to appeal or discussed its provisions with his attorney. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court